Citation Nr: 0821866	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-14 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
dependency and indemnity compensation (DIC) in the amount of 
$149,716.33 (US dollars).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military duty from July 1951 to June 
1971.  He died in February 1973.  The appellant and veteran 
were married at the time of his death.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 waiver decision issued 
by the Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office Committee on Waivers and Compromises (RO), 
which denied the appellant's application for waiver of 
indebtedness based upon a finding that her actions resulting 
in the indebtedness arose from her deliberate and intentional 
misrepresentation of the material fact of her remarriage to 
another, following the veteran' death, in April 1981.  

The record indicates that the appellant proffered testimony 
before the undersigned Veterans Law Judge (VLJ) in Detroit, 
Michigan, in June 2007.  A transcript of that hearing was 
prepared and has been included in the claims folder for 
further review.  

The Board issued a Decision/Remand in October 2007.  The 
decision on the merits found that the appellant's actions 
giving rise to the indebtedness at issue in this case did not 
result from a deliberate and willful misrepresentation of a 
material fact, and the Board remanded the appeal for 
additional timely development and readjudication of the 
appellant's request for waiver of indebtedness in 
consideration of the principles of equity and good 
conscience.  The claim has since been returned to the Board 
for further adjudication.  


FINDINGS OF FACT

1.  Following the death of her veteran-husband, the appellant 
was awarded DIC benefits in May 1973.  

2.  The appellant remarried in April 1981.  The appellant 
failed to report to the VA that she had remarried.  

3.  As a result of her nondisclosure of marriage, an 
overpayment in the amount of $149, 716.33 (US dollars) was 
created.

4.  No fraud, misrepresentation or bad faith on the part of 
the appellant, with respect to the creation of the debt, has 
been evidenced.

5.  Repayment of the overpayment would not cause undue 
hardship.


CONCLUSIONS OF LAW

1. Waiver of recovery of the overpayment of VA DIC benefits 
in the amount of $149,716.33 (US dollars) is not statutorily 
precluded.  38 U.S.C.A. § 5302(a) (West 2002).

2.  The recovery of the overpayment of VA DIC benefits in the 
amount of $149,716.33 (US dollars) would not be against 
equity and good conscience and, therefore, may not be waived.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the present case 
involves Chapter 53 of Title 38 of the Unites States Code, 
and therefore the duty to notify and assist provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also, 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006).

Even though the VCAA does not apply, the Board sees that the 
RO notified the appellant of the relevant statutes and 
regulations in its March 2006 statement of the case (SOC) and 
the supplemental statements of the case issued in February 
and March 2008.  She requested a personal hearing in this 
matter and said hearing has been accomplished.  She has 
provided written statements in support of her claim, and her 
representative submitted written correspondence on her 
behalf.  The Board finds that she has been adequately 
notified of the relevant statutes and regulations and has 
been given the opportunity to submit any additional evidence 
she might have to support her waiver request.  Accordingly, 
the Board will address the merits of his request.

In deciding this case on appeal, the initial point worth 
reiterating is that the appellant is not challenging the 
validity of the debt.  Pursuant to 38 U.S.C.A. § 5302(a) 
(West 2002), a claimant is allowed to seek a waiver of 
recovery of an overpayment of VA benefits.  The Secretary of 
VA is authorized to grant a waiver of recovery of 
indebtedness when collection of the debt would be against 
"equity and good conscience."  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. §§ 1.962, 1.963(a) (2007).  Under the 
criteria set out in 38 U.S.C.A. § 5302(c) (West 2002), the 
law precludes a waiver of recovery of an overpayment or the 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) fraud, (2) misrepresentation, 
or (3) bad faith. 38 U.S.C.A. § 5302(c) (West 2002); 38 
C.F.R. § 1.962(b) (2007).  Consequently, before the Board may 
determine whether equity and good conscience affords the 
appellant a waiver, the Board must first determine whether 
there was an indication of fraud, misrepresentation, or bad 
faith on his part in connection with the claim.

Concerning this preliminary determination, it is noted that 
the Board found, in its October 2007 Decision/Remand that the 
facts in this case do not reveal the presence of fraud, 
misrepresentation, or bad faith on the appellant's part in 
the creation of the overpayment in question.  

Having determined there was no fraud, misrepresentation, or 
bad faith on the appellant's part, the Board may now proceed 
to the question of whether the collection of the overpayment 
would be against "equity and good conscience."  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(a) 
(2007).  Pursuant to 38 C.F.R. § 1.965 (2007), the standard 
of equity and good conscience will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  38 C.F.R. § 1.965(a) (2007).  The 
decision reached should not be unduly favorable or adverse to 
either side.  Id.  The phrase equity and good conscience 
means arriving at a fair decision between the obligor and the 
government.  Id.  In making this determination of whether 
recovery would be against equity and good conscience, 38 
C.F.R. § 1.965(a) (2007) requires consideration of each of 
the following factors, which are not intended to be all 
inclusive:

(1) fault of the debtor; 
(2) balancing of faults between debtor 
and VA; 
(3) undue hardship; 
(4) whether collection would defeat the 
purpose of the benefit; 
(5) unjust enrichment; and 
(6) whether the debtor changed position 
to his own detriment through reliance on 
the benefit.

38 C.F.R. § 1.965(a) (2007); see also Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).

The above-cited regulation sets forth the various elements to 
be considered in reaching a determination in these cases.  
The first element pertains to the fault of the debtor and 
requires an analysis as to whether the actions of appellant 
contributed to the creation of the debt.  

The essential facts in this appeal are not in dispute.  The 
appellant and veteran were married in January 1958 at 
Selfridge Air Force Base, Michigan.  The veteran retired from 
military service in June 1971 and subsequently died from 
heart disease in February 1973.  Following the veteran's 
death, the appellant submitted a claim for DIC benefits.  
Upon reviewing the medical evidence of record, the RO, in May 
1973, concluded that the veteran manifested heart disease 
during active military service, granted service connection 
for the cause of the veteran's death, and awarded his widow, 
the appellant, entitlement to DIC benefits.  

Following the veteran's death in February 1973, the appellant 
remarried another man in April 1981.  In July 1987, the 
appellant was provided VA notification about her continued 
entitlement to DIC benefits.  Among other things, this letter 
noted that her entitlement was based on her status as the 
surviving spouse of the veteran, and told her to notify VA if 
she remarried.  In September 1992, the appellant returned a 
marital status questionnaire to the RO in which she 
affirmatively indicated that she had not remarried since the 
death of the veteran.  

In 2000, the appellant herself initiated telephone and 
personal contacts with RO personnel, at which time she 
reported her remarriage to another man in April 1981.  This 
information resulted in an award action retroactively 
terminating DIC benefits effective from the date of that 
remarriage.  It was further determined that an overpayment of 
benefits had occurred in the initial amount of $164,630.80 
(US dollars).  This amount was subsequently reduced by 
$12,814.47 (US dollars), the amount payable in DIC benefits 
on the basis of dependent child or children, which would have 
been payable on behalf of such child or children even though 
she had remarried.  This reduced the amount of the 
overpayment at issue to $149,716.33 (US dollars).

In written statements, a hearing at the RO in January 2006, 
and a hearing before the undersigned in June 2007, it has 
been the appellant's consistent argument that she did not 
intentionally mislead or misrepresent her marital status to 
VA for the purpose of her continued receipt of VA DIC 
benefits.  She has consistently reported that she does not 
recall receiving the July 1987 notice.  She and the 
representative have argued that the September 1992 marital 
status questionnaire was not intended to mislead VA, but 
rather was misunderstood as a question as to whether, in 
1992, she had remarried.  At this point, she had been married 
to her current husband since 1981, and she reports and has 
argued that having been married to him for some eleven years, 
she reported that she had not remarried another in good faith 
believing this to be an accurate statement. 

As outlined in the above section, although the appellant 
claims differently, the evidence does not show that the 
appellant timely notified the RO of her remarriage.  As a 
result, the Board must conclude that this failure was the 
significant reason for the creation of the overpayment in 
this case.

The second element pertains to the fault on the part of the 
VA.  The VA is required to balance the fault of the debtor 
against any fault of the VA in the creation of the 
overpayment.  A review of the record fails to indicate that 
any fault may be attributed to the VA in the creation of the 
overpayment in this case and the appellant does not allege 
that the VA committed any fault in the creation of the 
overpayment.  Accordingly, the Board has determined, in 
balancing of the fault of the appellant against the fault of 
the VA in this case, that any fault found in this case must 
be attributed to the appellant.

It is factor number three which the Board believes relevant 
to the appellant's appeal.  Specifically, would recovery of 
the overpayment cause undue hardship on the appellant?  The 
appellant has provided a recent Financial Status Report, VA 
Form 20-5655, dated June 2007, and an amended form, dated 
November 2007.  The appellant's (and her husband's) monthly 
income and expenses are as following: 

Total Monthly Income			$6,370.88

Mortgage					$  700.00
Food						$1,700.00
Utilities					$  754.45
Medical Insurance				$  
224.00
Additional Insurance			$    55.00
Car Insurance				$  627.38
Telephone					$  289.00
Dental						$    
46.00
Car Payment					$   
586.00

Total Expenses				$4,981.83
Difference Between Income & Expenses
	$1,389.05

Per the latest Financial Status Report, the appellant and her 
husband also have a multitude of credit card debt that they 
pay approximately $990.00 therefor.  However, she has also 
indicated on that same Financial Status Report that she is 
capable of making payments in the amount of $300.00 a month 
in order to pay back the VA.  

The Board further notes that the appellant (and her husband) 
"own" their own home.  They have three vehicles along with 
a recreational vehicle.  The appellant does take care of her 
mother and an aunt along with her daughter's four children.  
It is unclear from the record whether the appellant receives 
any monies for the care and lodging of her mother, aunt, and 
four grandchildren.  Nevertheless, the record indicates that 
since the debt was first calculated, the appellant has been 
making monthly payments in the amount of $300.  There is no 
indication that the appellant has filed for bankruptcy 
protection or that she has been made homeless as a result of 
having to repay the overpayment or that any curtailment of 
the purchase of non-necessities has occurred.  In light of 
all of his, the Board does not find that compelling repayment 
would result in undue financial hardship.

The Board notes that the fourth, fifth and sixth elements 
preponderate against the appellant's claim.  Recovery of the 
benefits would not nullify the objective for which benefits 
were intended as the appellant is no longer eligible for the 
benefits because of her remarriage.  A waiver of the 
indebtedness would result in an unjust enrichment to the 
appellant in that she did receive benefits to which she was 
not entitled.  Finally, there is no evidence that the 
appellant relinquished a valuable right or incurred legal 
obligation in reliance of the benefit.  Standing alone, these 
elements are not felt to be of such importance in this case 
as to warrant an allowance of a waiver.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence is against a waiver of the assessed overpayment.  
The evidence does not show that it would be an undue hardship 
making monthly payments on the overpayment.  Moreover, there 
is nothing in the claims folder that would suggest that 
having the appellant repay the debt would be against the 
principle of equity and good conscience.  Hence, the 
appellant's claim is denied, and a waiver of recovery of the 
overpayment of DIC benefits in the amount of $149,716.33 (US 
dollars) is not granted.  38 U.S.C.A. § 5302(a) (West 2002); 
38 C.F.R. §§ 1.963(a), 1.965(a) (2007).


ORDER

Entitlement to a waiver of recovery of the overpayment of 
compensation benefits in the amount of $149,716.33 (US 
dollars) is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


